                Case 18-24073-LMI       Doc 103    Filed 06/30/21     Page 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION
                                   www.flsb.uscourts.gov



IN RE: JUNE E. WEATHERS,                                            CASE NO. 18-24073 LMI
                                                                    CHAPTER 13
      Debtor
________________________/

                  DEBTOR’S MOTION TO MODIFY CHAPTER 13 PLAN

         Debtor June Weathers, pursuant to 11 U.S.C. § 1329 of the Bankruptcy Code, moves to

modify her Chapter 13 Plan and as grounds therefore states:

         1.     Ms. Weathers filed her Voluntary Petition for Chapter 13 bankruptcy on November

12, 2018.

         2.     This Court confirmed Ms. Weathers’ Eighth Modified Chapter 13 Plan on

December 17, 2020.

         3.     Ms. Weathers’ Eighth Modified Chapter 13 plan includes payments to Creditor

Habitat for Humanity of Greater Miami c/o TIAA (“TIAA”) for her mortgage, insurance, and

taxes.

         4.     On February 10, 2021, Creditor TIAA filed a Notice of Postpetition Mortgage Fees,

Expenses and Charges indicating that Ms. Weathers’ owed TIAA for payment of tax advances in

the amount of $1,009.08.

         5.     On April 27, 2021, Creditor TIAA also filed a Notice of Mortgage Payment Change

indicating that Ms. Weathers’ monthly payment would be $654.16, effective June 1, 2021. [DE

101]. The Statement from TIAA attached to the Notice indicates that Ms. Weathers’ prior monthly
              Case 18-24073-LMI        Doc 103       Filed 06/30/21   Page 2 of 4




payment was $486.95. [DE 101 at 4]. Together, this indicates a monthly increase of $167.21

commencing on June 1, 2021.

       6.     Creditor TIAA also sent Ms. Weathers a letter on June 16, 2021 indicating that it

was cancelling the force-placed insurance on her home since she acquired her own insurance. See

Letter from TIAA dated June 16, 2021, attached as Exhibit 1. The letter indicates that the amount

owed for forced placed insurance is $1,165.00.

       7.     As a result, Ms. Weathers now seeks to modify her Chapter 13 Plan to account for:

(1) the Notice of Postpetition Mortgage Fees, Expenses and Charges indicating that Ms. Weathers’

owes TIAA for payment of tax advances in the amount of $1,009.08; (2) the Notice of Mortgage

Payment Change indicating Ms. Weathers owed an additional $167.21 per month commencing

June 1, 2021, and (3) the letter from TIAA indicating Ms. Weathers owes $1,165.00 for forced-

placed insurance.

       8.     Attached to this Motion as Exhibit 2 is Ms. Weathers’ modification ledger.

       WHEREFORE, Debtor June Weathers requests that this Court grant this Motion to modify

her Chapter 13 Plan and approve and confirm her Ninth Modified Chapter 13 Plan.



                                     Respectfully submitted,

                                     LEGAL SERVICES OF GREATER MIAMI, INC.

                                     By: /s/ Melissa Gallo
                                     Melissa Gallo, Esq.
                                     Florida Bar No.: 99765
                                     Attorney for Debtor
                                     4343 West Flagler Street, Suite 100
                                     Miami, Florida 33134
                                     Telephone/Facsimile: (305) 438-2450
                                     Primary Email: MGallo@legalservicesmiami.org
                                     Secondary Email: SFreire@legalservicesmiami.org

                                                 2
Case 18-24073-LMI   Doc 103   Filed 06/30/21   Page 3 of 4




                     EXHIBIT "1"
                     Case 18-24073-LMI                   Doc 103     Filed 06/30/21          Page 4 of 4
   Modification Ledger                                                                                     Date: June 30, 2021



Debtors(s): June E. Weathers                                                                               Case No.: 18-24073-LMI

Petition Filed:                Mon, Nov 12, 2018                   Attorney Name:                    MELISSA GALLO, ESQUIRE
Date Confirmed:                Tue, Mar 05, 2019                   Atty. Fee in Plan:                                  $0.00
Receipts Less Refunds:               $13,455.25                    Atty. Arrears Amt.:                                 $0.00
Balance on Hand:                      $1,596.00                    Atty. Paid to Date:                                 $0.00



Creditor Name                                     Type        Claim Amt.             Prin. Owed      Prin. Paid         Mo. Pymt.
AIS PORTFOLIO SERVICES LP                          N               $0.00                     $0.00       $0.00              $0.00
CAROLINA A. LOMBARDI, ESQUIRE                                      $0.00                     $0.00       $0.00              $0.00
Collection Asset Management Inc                    U               $0.00                     $0.00       $0.00              $0.00
HABITAT VILLAS HOA                                 O           $1,799.85                  $391.32    $1,408.53             $67.77
HABITAT VILLAS HOA                                 S             $825.96                  $179.72     $646.24              $31.10
Navient Solutions, LLC                             U          $58,170.44                  $581.70        $0.00              $0.00
NCEP, LLC                                          U          $10,910.32                  $109.10        $0.00              $0.00
Robertson Anschutz, , Schneid, Crane & Partners    N               $0.00                     $0.00       $0.00              $0.00
Santander Consumer USA Inc.                        U               $0.00                     $0.00       $0.00              $0.00
SHAPIRO, FISHMAN & GACHE, LLP                      N               $0.00                     $0.00       $0.00              $0.00
SUNTRUST BANK                                      U           $2,761.84                    $27.62       $0.00              $0.00
TIAA, FSB                                          N               $0.00                     $0.00       $0.00              $0.00
TIAA, FSB                                          S          $12,385.68                 $3,625.76   $8,759.92            $627.92




                                                            EXHIBIT "2"
                                                                                                                         Page 1 of 1
